IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


HAKIF NAMANI,                            : No. 49 EAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
BEZARK, LERNER & DEVIRGILIS, P.C.        :
AND STUART WINEGRAD, ESQUIRE,            :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.